DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the only drawings located in the file are either attached to the priority document or to the PCT application publication. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “guide means” in claims 11 and 16,  “damping means” in claims 11 and 17 and “fixing means” in claims 13-15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the recitation of “the matrix” at para c) lacks antecedent.  The subsequent recitation of “a matrix” at para f) renders antecedent basis unclear.
With respect to para d) of claim 1, it is unclear how the display support “rests” on an upper part.  Also unclear is the  recitation of “said outer surface then having a three-dimensional shape slightly different . . . “  There appears to be no positive process step causing a subsequent shape change understood by the term “then.”  Does operation of the punch result in such “slightly different” shape or is it the positioning of the display support on the punch cause the shape change? 
Regarding para e) of claim 1, the application of glue is required by para b), rendering para e) unclear.  Does applicant intend to recite the optional depositing of additional glue where the display is only partially covered with glue?
Regarding para f), in addition to the reference to “a matrix” rendering antecedent basis unclear, this paragraph is generally awkward and appears to be directed to capabilities of the matrix (apparatus) rather than a positive method step.  For example, it is not clear what method step is performed by the phrase “under the effect of downward pressure on the upper portion of the matrix.”
Regarding para h) of claim 1, “the contact surface” lacks antecedent basis.

Regarding claim 2, the recitation of “formed in an elastomeric material” renders the claim unclear.  In order to advance prosecution the claim is understood as requiring the punch be formed “of” an elastomeric material.

Regarding claim 3, does Applicant intend to recite “the outer portion having a compressibility coefficient lower than a compressibility coefficient of the inner portion”?

Regarding claim 4, it is unclear what is meant by the term “rests.”     

Regarding claim 5, “the volume of air” lacks antecedent basis.

Regarding claim 6, does applicant intend to recite injection “molding” of a plastic material?

Regarding claim 9, “the approximation” lacks antecedent basis and is also unclear as to what method step is being performed.

Regarding claim 11, as this claim recites dependency from claim 1, antecedent basis for several of the elements is unclear as such elements already recited in claim 1 should be introduced with the article “the.”

Regarding claim 13, it is unclear what is meant by “maintaining.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 10-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al., US 2012/0211148 (hereafter Sung), made of record by Applicant.

Regarding claims 1 and 8-9, with reference to Figs. 5-8, Sung discloses a method of laminating a curved substrate 607 that may be made of glass (claim 8) or plastic and function as a cover (paras [0041], [0052]) and thus understood as being a protective screen, to a flexible printed circuit board 615 (i.e., flexible display support) (Abstract;  Figs. 5-8; and paras [0056]-[0063]).
The method of Sung includes:  
a) providing a transparent or translucent protective screen having a curved three-dimensional shape (Figs. 6-8; curved substrate 607 described at para [0059] that may be a glass cover (para [0052] and further be a glass plate that may be curved along more than one axis (para [0041]);  
b) providing a flexible display support (flexible board 615 illustrated as constrained in a curved orientation by the holder 609 in Figs. 6-8), having a curved three-dimensional shape substantially identical to that of the protective screen)(para [0046] disclosing the flexible material having various curved forms and being conformable to a curved surface, thus being conformable to a shape substantially identical to the curved substrate 607 (i.e., screen) (para [0062]) and covered at least partially by a film of glue (para [0057] disclosing adhesive material in film or liquid form applied to the curved substrate (i.e., screen), flexible material (i.e., flexible display support) or both); and 
c) positioning and fixing the curved substrate 607 (protective screen) on a lower holder 601 (i.e., lower portion) (Figs. 6-8 and para [0059] disclosing holder 601 as being shaped to conform to the non-lamination surface 603).
Regarding the recitation of “the matrix,” please see the Section 112 rejection above.  On the merits, Sung, at paras [0056]-[0058], provides an overview of its apparatus used in the methods of Sung, including the method of Figs. 6-8, referencing Fig. 5.  Sung discloses its overall apparatus 500 of Fig. 5 includes lower 505 and upper 509 holders cooperating with respective bases or portions 503 and 507 and motion blocks 517 and 519.  The control circuitry 511 cooperating with the holders, motions blocks and supports performs a pressing/laminating method (i.e., an “approximation” of the lower and upper portions inside the upper portion and the base (claim 9)) and are understood as a “matrix,” i.e., a die or press apparatus that presses the parts (607 and 615) together from outer sides thereof.
Returning to Figs. 6-8, the method of Sung further includes:  
d) positioning and fixing the flexible board 615 (i.e., display support) on the upper holder 609 (i.e., an upper part of the matrix) equipped with vacuum holes for both positioning and fixing the board 615  and made from a compliant material, such as rubber and thus is understood as including an elastically deformable punch (Fig. 6 and para [0059]), the board 615 (said display support) positioned so that said display support rests on a curved outer surface of said punch (Fig. 6, see board 615 in contact with (and thus “resting” on) the upper holder or elastic punch 609), said outer surface then having a three-dimensional shape slightly different from that of the display support (see Section 112 rejection above; on the merits, para [0059] discloses the upper contact surface 611 of the punch 609 initially has a higher curvature than the lower contact surface 603 of the lower holder 601 (which conforms to the curvature of the substrate 607); also, because the punch 609 is a vacuum chuck and thus forces the flexible board 615 into conformity therewith, it is understood that the outer surface of the punch 609 has a shape different from that of the board 615 in its free state or at a final state when attached to the rigid curved substrate 607); 
f) assembling the upper portion 609 at a position above (i.e., on)  the lower portion 601 so as to form a press configuration (i.e., matrix)  in which the board 615 (display support) and the curved substrate 607 (protective screen) are not in contact with each other at the start (see Fig. 6) and so that the upper portion is able to come closer to the lower portion under the effect of downward pressure on the upward portion of the matrix (see the Section 112 rejection;  on the merits, see the discussion above regarding Fig. 5 and paras [0056]-[0058] of how the upper and lower holders and cooperating motion blocks provide for movement of the holders toward and away from each other and also for changing a pressure region during the lamination process (para [0058]):   
g) bringing together the lower 601 and upper 609 portions until at least one point contact is created between the curved substrate 607 (protective screen) and the flexible board 615 (display support) (Fig. 7 and para [0060]); and   
h) gradually bringing closer the lower and upper portions of the matrix so that the contact surface between the curved substrate 607 (protective screen) and flexible board 615 (display support) gradually increases until a maximum value is reached corresponding to a fully laminated configuration of the assembly formed by the curved substrate 607 (protective screen)  and the flexible board 615 (display support) (Fig. 8 and paras [0062]-[0063]).  

Regarding claim 2, see the rejection of claim 1 above discussing how the upper holder 609 (i.e., punch) is a vacuum chuck made of compliant material, such as rubber (para [0059]), understood as an elastomeric material.  

Regarding claim 5, Sung discloses its upper deformable holder (i.e., punch) may be a hollow, expandable bag or balloon (i.e., inflatable structure) into which air may be pumped so that the holder can be made to expand and contract (para [0087]), thus the position of the punch may vary depending on a volume of air contained in the inflatable structure.

Regarding claim 10, Sung discloses heating either or both the lower and upper holders to improve adhesive properties at para [0057], thus disclosing bringing the punch to a temperature so at to activate the glue covering the display support.

Regarding claim 11,  with reference to the rejection of claim 1 incorporated by reference herein, the matrix of Sung includes:
 - a lower portion intended to receive a protective screen  (Fig. 5 lower holder 505 and Fig. 6 lower holder 601 that receives the curved substrate 607 (i.e., protective screen)(paras [0056]-[0063]), 
- an upper portion equipped with an elastically deformable punch (Fig. 5 upper holder 509 and Fig. 6, upper holder 609 is an upper portion that is further defined as a vacuum chuck formed of a compliant material that not only holds the flexible board 615, but presses the board against the substrate 607 and lower holder 601 as illustrated in Figs. 7 and 8 (i.e., an elastically deformable punch)(para [0056] and [0059]-[0062]), said lower and upper portions being assembled together so as to be able to be displaced relative to each other along a displacement direction (see Fig. 5 and para [0056] and [0058] disclosing cooperation between the holders and motion blocks, including relative displacement along an axis and as depicted by arrows in Fig. 6),
 - guide means capable of ensuring the translational guidance of the upper portion and/or lower portion along said displacement direction (Fig. 5, guide means in the form of lower and upper motion blocks described at paras [0056] and [0058] as describing single axis motion), and
- damping means disposed between the lower portion and the upper portion (para [0103] discloses that a “spring-supported layer may be added to any of the holders not explicitly listed as compliant, particularly as a method of uniformly distributing applied forces across the substrates,” thus disclosing adding a spring-supported layer to the lower holder).  The limitation of the damping means being intended to maintain said lower and upper portions at a distance, is met by the disclosed spring-supported layer that uniformly distributes applied forces and thus would necessarily also dampen distances between the upper and lower holders when located at the surface of the lower holder.    

Regarding claim 12, see the rejection of claim 1 above that discusses the lower holder 601 (i.e., lower portion) as being shaped to conform the non-lamination surface 603 of the curved substrate 607 (i.e., protective screen) (Figs. 6-8 and para [0059]).  

Regarding claims 13 and 15, see the rejection of claim 11 above discussing how the upper portion punch 609 is a vacuum chuck (para [0059]), thus disclosing vacuum fixing means for both positioning and holding (maintaining?) the flexible board 615 (i.e., flexible display support). 
  
Regarding claim 14, Sung discloses that in an embodiment wherein the flexible material (i.e., flexible display support) includes tabs, the material may be held by grippers (i.e., clips) (para [0084]).

Regarding claim 17, see the discussion of dampening compression springs in the rejection of claim 11 above incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 1 and in view of the teachings of Sung.  
Sung does not explicitly teach its upper holder 609 (i.e., punch) includes or is adjacent to springs so that the punch can be displaced upwards when the materials being worked upon are brought together.  However, the Sung teaching that the holder 609 deforms when the work pieces are pressed implicitly teaches that a portion of the punch is displaced upwards.  Further, at para [0103], Sung states that a “compliant or spring-supported layer may be added to any of the holders not explicitly listed as compliant, particularly as a method of uniformly distributing applied forces across the substrates.”  In view of this teaching, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to also modify the upper holder 609 of Sung with an additional spring layer for the benefit of further improvement of the distribution of applied forces, as taught by Sung, which would result in such spring layer displacing a remainder of the punch upwardly with the materials being worked upon are brought together.     

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 1 and further in view of  Kuon et al., US 2020/0203672 (hereafter Kuon).

Regarding claim 3, Sung is silent as to its punch being formed of two adjacent portions with different compressibility coefficients.  
Kuon teaches a method and apparatus for bonding, using an adhesive (i.e., method of laminating), a window cover (i.e., protective screen) and a flexible display panel (i.e., flexible display support) (Abstract and paras [0008]-[0014]).
The method of Kuon includes:  
a) providing a transparent or translucent protective screen having a curved three-dimensional shape (Figs. 1, 3 and 5; cover window 10 described as being made from a transparent plastic or glass material (claim 8) (para [0047]) and also described as having flat window portion 11 and curved window portion 13, thus being three-dimensional (paras [0048]-[0058]);  
b) providing a flexible display support (Figs. 1, 3 and 5; display module 30, also described as display panel 31 (para [0059] and [0063]-[0064]), having a curved three- dimensional shape substantially identical to that of the window (i.e., protective screen)(para [0060] and [0062]) and covered at least partially by a film of glue (para [0061] disclosing adhesive member 20 coupled with the module 30 that may be a pressure sensitive adhesive or an optically clear adhesive and para [0100] disclosing an adhesive sheet or member 20 attached to a front surface of the display panel 31); 
c) positioning and fixing the window 10 (protective screen) on a supporting stage 110 (i.e., lower portion) of apparatus 100 illustrated in Fig. 5, the window being placed in groove 111 (i.e., positioned) and a plurality of adsorption holes placed in the groove fixing the window 10 in the stage 110 (para [0116]), the apparatus 100 including the lower supporting stage 110 and also upper supporting stage 130 and cooperating driving unit 170 with attachment unit 150 having a pressurizing pad 151 (paras [0114]-[0119]),  the combination of cooperating equipment stages and press located above and below the articles being worked upon (window 10 and panel 31), is understood as providing a matrix, i.e., a mold, die or stamp);  
d) positioning and fixing the panel 31 (i.e., display support) on the upper supporting stage 130 (i.e., an upper part of the matrix) equipped with adsorption holes for both positioning and fixing the panel 31 (Fig. 5 and para [0117]), the stage 130 is understood as a component of a punch that further includes the attachment unit 150 having the pressurizing pad 151 (i.e., an elastically deformable punch) (paras [ 0119]-[0120]), said display support positioned so that said display support rests on a curved outer surface of said punch, said outer surface then having a three-dimensional shape slightly different from that of the display support (see Section 112 rejection regarding lack of clarity of this limitation; on the merits, as currently understood, see Figs. 6A and 6B illustrating transition of the pad 151 not in contact with the support through a time when the pad presses a portion of the support onto the window 10, thus disclosing an intermediate time when the surface 151a of the pad 151 “rests” on the support 31and deforms slightly (i.e., has a different three-dimensional shape) as it moves downwardly (paras [0134]-[0140]); 
f) assembling the stage 130 (upper portion) at a position above (i.e., on)  the lower stage 110 (lower portion)  so as to form a  press configuration (i.e., matrix)  in which the window 10 (protective screen) and the panel 31 (display support) are not in contact with each other at the start (see Fig. 6A to 6B) and so that the stage 130 (upper portion)  is able to come closer to the stage 110 (lower portion) under the effect of downward pressure on the stage 130 (upper portion) that lowers the panel 31 as well as lowers the pad 151) (see discussion at paras [0138]-[0142] of how a stage driving unit 170 having a lifting unit 173 that may be a pneumatic or hydraulic cylinder (i.e., moving under the effect of downward pressure (paras [0127]-[0130]) lowers the panel supporting stage 130 to a pre-attachment position  with the stage 130 close to the stage 110, followed by lowering the pressurizing pad 151 to a p4essing location illustrated in Fig. 6B (para [0140]) ; 
g) bringing together the lower stage 110 and upper stage 130 that cooperates with the pad 151 (i.e.,  the matrix)  until at least one point contact is created between the window 10 (protective screen) and the panel 31 (display support) (Fig. 6B and para [0140)); and   
h) gradually bringing closer the lower and upper portions of the matrix so that the contact surface between the window 10 (protective screen) and panel 31 (display support) gradually increases until a maximum value is reached corresponding to a fully laminated configuration of the assembly formed by the window 10 (protective screen)  and the panel 31 (display support) (gradual process of using second pressure pad 351 (Figs. 7 and 8A-8B discussed at paras [0159]-[0164]) and then third pressure pad 551 (Figs. 9, 10 and 11A-11B discussed at paras [0199]-[0201]), the outer surface of the  third punch 351 then having a three- dimensional shape substantially identical to that of the display support (Fig. 11A, pressure pad portion 551b; para [0199]).  
At para [0125], Kuon teaches its pressurizing pad 151 may be made of two materials, the first being an elastic material and the second, outer coating layer may be polytetrafluoroethylene (PTFE), providing a desirable softer, low friction surface, mitigating damages and scratches on the flexible material (para [0125]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Sung to include a punch made from two materials, the outer material being made of PTFE, for the advantage taught in Kuon of a tool that presses against the flexible display support or circuit board that is less likely to cause damage or scratches to the flexible material.

Regarding claim 18, Sung is silent as to using its method and apparatus for preparing a trim panel for a motor vehicle passenger compartment equipped with a three-dimensional display panel.    Kuon, teaches a method and apparatus for bonding, using an adhesive (i.e., method of laminating), a window cover (i.e., protective screen) and a flexible display panel (i.e., flexible display support) (Abstract and paras [0008]-[0014]).  With reference to the rejection of claim 3 above, that is incorporated herein, Kuon is described in detail, and it is noted that Kuon includes the steps of claim 1 with the exception that Kuon uses three different pressure pads or punches to gradually laminate a flexible display panel to a curved cover window.  Kuon teaches its method is applicable to a variety of display apparatus, including navigators and vehicle control display devices (para [0003]),
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to utilize the method of Sung, which is analogous to the method of Kuon, for all of the different applications described in Kuon, including a three-dimensional display panel in a motor vehicle interior as a suitable, predictable application as it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 11 and further in view of Suiwa High Tech Electronic Industries Xiamen Co., LTD, CN 207135359 (hereafter Suiwa), published March 23, 2018, and discussed with reference to the attached machine translation thereof.
Regarding claim 16, Sung is silent as to the details of its lamination system 500 motion blocks 517 and 519 and thus is silent as to inclusion of a plurality of columns secured to the lower portion and along which the upper portion can slide.  
Suiwa teaches a combination fixture used in laminating processes for reinforced bonding of flexible circuit boards (para [0002]).  With reference to Fig. 1, the fixture of Suiwa includes a base 10, four sliding columns 20 and an upper fixing block 51 slidably sleeved on the sliding column 20 (para [0021]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Sung to further include the alignment features of Suiwa, including the sliding columns, as a predictable, adequate means for alignment used in the art of bonding/laminating flexible circuit boards.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 1 and further in view of Souma et al., US 2010/0256270 (hereafter Souma).
Regarding both claims 6 and 7, as discussed in the rejection of claim 1 above, Sung teaches its curved substrate 607 (i.e., protective screen) may be made from plastic, but is silent as to it being formed by injection molding or made from a material selected from the group consisting of polyamide, poly(methyl) methacrylate, and polycarbonate.  
Souma teaches polycarbonate resin compositions (Abstract) that show good moldability during various molding processes including injection molding (para [0119]) and have good transparency and strength properties, making them useful for applications including automotive interior parts, such as transparent instrument panel covers (para [0140]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Sung to further include the use of injected molded polycarbonate for the curved substrate 607 in view of the advantages taught in Souma of good moldability, transparency and strength attributes of the polycarbonate of Souma, particularly when the curved substrate of Sung is used as a transparent cover for an automotive instrument panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Chen et al., US 7,866,364 (teaches fabrication tool for bonding that includes springs (Abstract; Fig. 1); 
Ozawa et al., US 5,711,845 (teaches laminating device that includes upper die 7 with spring-loaded pre-stressing member 7A (Abstract and Figs. 1-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/           Primary Examiner, Art Unit 1746